Garrison, J.
(concurring).
I do not think that the court of chancery was called upon to settle any legal question in order to decide the controversy submitted to it. If it be assumed that the railroad company has the fee in Seventh street, and that the complainant has no estate or interest therein, the equitable question still remains, viz., the exercise of the co-ordinate easements of the railroad company and of the public in Seventh street. The regulation of conflicting easements is exclusively a chancery power. Therefore, I cannot agree with the majority of the court upon the question of jurisdiction.
I cannot, however, vote to reverse the decree. While it may be clear that the controversy between the railroad use and the public use presents a case for equitable cognizance, it is not perceived that any private right of the complainant is involved, neither is it clear how he can stand upon or assert the public right.
The complainant’s private rights are greatly curtailed by the fact that Hart, who was a common grantor and source of title, conveyed Seventh street, eo nomine, to the railroad company, *619which thereby took a fee that destroyed the presumption that Hart’s abutting property ran to the centre of the street. To this abutting property the complainant succeeded. It is, therefore, difficult to find in it any private right to question the railroad use. If, on the contrary, the complainant must stand on the public right, it is not seen how that is drawn in question in a suit to which no one representing the public or even the municipality is a party. In accordance with these views, I vote to affirm this decree, and am authorized by Messrs. Justices Dixon and Collins to say that their votes rest upon a-similar view.
For affirmance — Depue, Van Syckel, Dixon, Garrison, Lippincott, Gummere, Ludlow, Collins, Bogert, Nixon, Hendrickson, Adams, Vredenburgh — 13.
For reversal — None.